            Case 3:18-cv-01948-YY       Document 20    Filed 09/19/19    Page 1 of 2




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John C. Shaw, OSB No. 065086
Email: john@meganglor.com
Megan E. Glor, Attorneys at Law, PC
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Facsimile: (503) 751-2071

Attorneys for Plaintiff Becky Wright



                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                       PORTLAND DIVISION


BECKY WRIGHT

                  Plaintiff,                                        Case No. 3:18-cv-1948-YY

       v.                                       JOINT STIPULATED MOTION FOR
                                                EXTENSION OF TIME OF CASE
STANDARD INSURANCE COMPANY,                     DEADLINES

                  Defendant.                    Expedited Review Requested


                                 CERTIFICATION PER L.R. 7.1

       The undersigned have conferred and agree upon the contents of this motion.

////

////

////



JOINT STIPULATED MOTION FOR EXTENSION OF TIME OF
CASE DEADLINES- p. 1 of 2
          Case 3:18-cv-01948-YY          Document 20       Filed 09/19/19      Page 2 of 2




                                               MOTION

       The undersigned respectfully move this Court for an order resetting the current case schedule

in this disability benefit case, which is subject to the Employee Retirement Income Security Act, 29

U.S.C. 1001, ​et. seq.​ (ERISA), as follows:

       Deadline to file stipulated record for judicial review​: Extension from September 20, 2019

       to October 16, 2019;

       Dispositive motions deadline​: Extension from September 27, 2019 to October 23, 2019

       (with Response and Reply deadlines pursuant to Local Rule).

       The parties make this request because they continue to have an unresolved dispute regarding

the contents of the record for review and because they are actively engaged in settlement

negotiations and would benefit from additional time to attempt to resolve the dispute and case.

       For the reasons set forth above, the parties respectfully request that this Court reset and set

the case deadlines as set forth above.

       DATED September 19, 2019

                                    Respectfully submitted,

s/ Megan E. Glor                                   s/ Andrew Altschul
Megan E. Glor, OSB No. 930178                      Andrew Altschul, OSB No. 980302

Of Attorneys for Plaintiff                         Of Attorneys for Defendant




JOINT STIPULATED MOTION FOR EXTENSION OF TIME OF
CASE DEADLINES- p. 2 of 2
